DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I: An embodiment in accordance to Technique 1 wherein the gate selector 123Ab, for example, selects one or more gates close to a destination set in advance as gate candidates and selects (finalizes) one gate among them on the basis of gate statuses. [Specification, Figures 6-8 and ¶ 0065-0066].
Species II: An embodiment in accordance to Technique 2 wherein the gate selector 123Ab may assign a first score SC1 on the basis of appropriateness for the direction of a destination to a gate, assign a second score SC2 on the basis of the horizontal position of the subject vehicle M to the gate, and select a gate by integrating both the scores. [Specification, Figure 9 and ¶ 0067-0072].
Species III: An embodiment in accordance to Technique 3 wherein The gate selector 123Ab may select a gate among a gate group having a gate having a highest degree of appropriateness for the direction of a destination (see the technique 2) and a 
Species IV: An embodiment in accordance to Technique 4 wherein the gate selector 123Ab may select a gate on a straight line joining a beginning-end portion of a branching road directed toward a destination and the position of a subject vehicle M. [Specification, Figure 12 and ¶ 0077].
Species V: A second embodiment in accordance to Technique 1 wherein A gate selector 123Ab according to the second embodiment selects a gate through which a subject vehicle M will pass on the basis of presence/absence of mounting of an ETC card detected by the ETC in-vehicle device 40. [Specification, Figure 13 and ¶ 0080-0082].
Species VI: A second embodiment wherein in a case in which the degree of congestion of the ETC gate is equal to or higher than the criterion, the gate selector 123Ab determines whether or not the "time preference" has been selected on the destination setting screen described above (Step 15 S310). In a case in which the "time preference" has been selected, the gate selector 123Ab selects a gate of which the degree of congestion is low [Specification, Figure 14 and ¶ 0089].
Species VII: A second embodiment wherein the gate selector 123Ab determines whether or not there is the application of a discount at a tollgate through which the subject vehicle will pass (Step S312). In a case in which there is no application of a discount, the gate selector 123Ab selects a gate of which the degree of congestion is low (Step S306). On the other hand, in a case in which there is the application of a 
Species VIII: An embodiment wherein the gate selector 123Ab may repeatedly select a gate on the basis of information acquired by the information acquirer 123Aa and select a gate such that a gate, which has been selected once, is selected with priority at the second and subsequent selection. [Specification, ¶ 0093].
Species IX: An embodiment wherein the gate selector selects a gate on the basis of a position of a left side or a right side on which a driver seat is present in the vehicle. [Specification, ¶ 0018].
The species are independent or distinct because each species require a limitation that is not present in the other and each species present a unique and different way of either triggering selecting a gate for a vehicle. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 16 and 17 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Even though these species pertain gate selection, searching these very distinct and very separate species would add an undue burden to the Examiner, requiring complete separate search strategies, complete separate database queries, and finally complete separate analysis for each species...therefore the election of a single Specie is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESS WHITTINGTON/Examiner, Art Unit 3669